Citation Nr: 1411966	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  10-25 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUE

Entitlement to an initial rating in excess of 30 percent for the service-connected migraine headaches. 



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

M. Turner, Counsel



INTRODUCTION

The Veteran served on active duty from April 1988 to April 2008.

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a May 2008 rating decision issued by the Regional Office (RO) in Winston-Salem, North Carolina.  The case is now under the control of the RO in St. Petersburg, Florida.  

In December 2012, the Board increased the Veteran's initial rating for his service-connected headaches to 30 percent and remanded the issue of entitlement to a higher rating for additional development, including scheduling the Veteran for a new examination.  

The requested development having been completed, the case is once again before the Board for the purpose of appellate disposition.  


FINDINGS OF FACT

The service-connected headaches is shown to be productive of a disability picture that more nearly approximates that of frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.


CONCLUSION OF LAW

The criteria for the assignment of a 50 percent rating for the service-connected migraines are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.124a including Diagnostic Code 8100 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants with substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183  (2002). 

The notice requirements of VCAA apply to all elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Here, the duty to notify was satisfied by a notice that was provided to the Veteran in conjunction with his claim processed through the benefits delivery at discharge (BDD) program.  

The Veteran's claim for a higher initial rating is a downstream issue from his service connection claim. The RO granted service connection for migraine headaches and assigned a noncompensable rating.  The Veteran then filed a notice of disagreement arguing that he should have received a higher rating,  

The Board subsequently increased his rating to 30 percent and remanded the issue of entitlement to a still higher rating.  In these types of circumstances, VA is not required to issue a new VCAA letter. See VAOPGCPREC 8-2003 (Dec. 2003). 

In this precedential opinion, the General Counsel held that although VA is required to issue a Statement of the Case (SOC) if the downstream issue is not resolved, 38 U.S.C.A. § 5103(a) does not require separate notice of the information and evidence necessary to substantiate the newly raised issue. Id.  

An SOC addressing the appropriate rating for the service-connected headaches was provided in June 2010, and a Supplemental Statement of the Case (SSOC) addressing this issue was provided in March 2013.

The Board finds that all necessary development has been accomplished and that appellate review may proceed without prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 384 (1993). Evidence of record includes service treatment records, VA examinations, and electronic and paper VA treatment records.  

The examinations that were provided to the Veteran adequately documented his symptoms based on physical examination and review of the record.

The Board thus finds that no further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of these claims. Smith v. Gober, 14 Vet. App. 227  (2000), aff'd 281 F.3d 1384  (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 


 Initial Rating

The service-connected migraine headaches are currently rated as 30 percent disabling, and the Veteran seeks a higher rating.

Disability ratings are determined by applying criteria that are set forth in the VA's Schedule for Rating Disabilities (38 C.F.R. Part 4).  Ratings are based on average impairments of earning capacity resulting from particular diseases and injuries and the residuals thereof in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Disabilities are described utilizing diagnostic codes set forth in 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In cases, such as this one, in which a claim for a higher evaluation arises out of the initial grant of service connection for the disability at issue, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the claim and appellate process. See generally Fenderson v. West, 12 Vet. App. 119 (1999).  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Migraines are rated pursuant to 38 C.F.R. § 1.124a, diagnostic code 8100.  A 30 percent rating is assigned when there is one characteristic prostrating attack per month on average over the last several months.  

A 50 percent rating is assigned when there are very frequent completely prostrating attacks productive of severe economic inadaptability.  50 percent is the highest schedular rating assignable for this disability.

In the December 2012 decision, the Board determined that the Veteran's headaches were prostrating.  The Board noted that the Veteran complained of having 3 to 4 headaches a day with pre-headache aura, followed by headaches that the Veteran claimed caused pain to move his head and open his eyes at his November 2007 examination.  

The Board noted that, on his June 2010 Substantive Appeal, the Veteran reported having at least 2 headaches per month that resulted in incapacitation for several hours.  The Board determined these symptoms were consistent with at least a 30 percent rating.

The Veteran was examined by VA in January 2013.  At that time, the Veteran reported having headaches that had gotten worse.  His headaches reportedly woke him from sleep and lasted for several hours.  They were in the front of his head and lasted two to three hours with sensitivity to light and sound.  He reported that they occurred on a weekly basis.  There was no nausea, vomiting, numbness or weakness associated with the headaches.  The Veteran also reported having variable head pain lasting from four to five hours to a day with pain on both sides of the head.   

The Veteran reported that he was unable to work with his headaches.  When he got a headache all he was able to do was rest.  The examiner concluded that the Veteran had migraine headaches two to three times per week with a throbbing pain in the frontal area with photophobia and nausea.  The examiner also felt that the Veteran had had unrelated non-migraine headaches for the past four to five months by history.  

As noted, the Board previously determined that the Veteran's headaches were prostrating.   The most recent examination showed increased frequency of migraine headaches, a few times a week, and additional headache symptoms that woke the Veteran up at night on a weekly basis.  

Although the examiner felt some of the headache symptoms were unrelated to the migraines, where symptoms of a service-connected and nonservice-connected disability overlap and cannot clearly be delineated, all of the symptoms will be attributed to the service connected disability.  Mittlieder v. West, 11 Vet. App. 181 (1998).  

In light of this, and the Veteran's assertions of being unable to work at all when he had a headache, the Board finds his symptoms most closely approximate the criteria for a 50 percent rating.

However, the Board does not find this case warrants a referral for extraschedular consideration.  The Board finds that the Veteran's symptoms do not present such an exceptional disability picture as to render the schedular rating inadequate.  38 C.F.R. § 3.321(b).  See also Thun v. Peake, 22 Vet. App. 111, 115 (2008) (the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the schedular evaluation is inadequate).  

The 50 percent rating expressly contemplates very frequent, severe headaches that are productive of severe economic inadaptability.  As such, they contemplate significant interference with employment as described by the Veteran.  He did not describe any unusual or exceptional symptoms that take this case outside of what can be compensated by the schedular rating.



ORDER

An increased rating of 50 percent for the service-connected migraine headaches is granted, subject to the regulations controlling disbursement of VA monetary benefits.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals  





Department of Veterans Affairs


